Citation Nr: 1227173	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the Veteran timely filed a notice of disagreement (NOD) with a September 2004 rating decision which granted service-connected for a bilateral ankle disability, assigning a 0 percent rating for each ankle.  

2.  Entitlement to an effective date earlier than January 14, 2004, for the award of service connection for a bilateral ankle disability.   

2.  Entitlement to a service connection for a left shoulder disability, claimed as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to October 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004 and February 2008 rating decisions by the Lincoln, Nebraska and Wichita, Kansas Department of Veterans Affairs (VA) Regional Offices (ROs) that, respectively and in pertinent part, granted service connection for a bilateral ankle disability, rated 0 percent for each ankle, effective January 14, 2004, and denied service connection for a left shoulder disability.  The Veteran's claims file is now in the jurisdiction of the Wichita, Kansas RO.  In his updated April 2010 VA Form 9 (Substantive Appeal) (as to his left shoulder claim), the Veteran requested a hearing before the Board in Washington, D.C.  In October 2010 correspondence, he withdrew the hearing request.  

The Board notes that in February 2007, the Board, in pertinent part, remanded the matters of whether new and material evidence had been received to reopen the claim of service connection for a left knee disability and service connection for a back disability for issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Such was mailed to the Veteran on November 5, 2007.  On January 29, 2008, the Veteran submitted a Substantive Appeal as to these matters.  The RO found the Substantive Appeal was untimely; notified him of such in a November 2009 letter; and informed him if he disagreed he had one year from the date of the letter to appeal the decision.  He did not do so.  Accordingly, the Board does not have jurisdiction over those matters and they will not be considered.  

The matters of service connection for a left shoulder disability and the ratings assigned for the Veteran's bilateral ankle disability (and the effective date for the award of service connection for ankle disabilities) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  On October 5, 2004, the RO mailed notification to the appellant of its September 2004 decision that (in pertinent part) awarded service connection for a bilateral ankle disability, and assigned 0 percent ratings for such disability; he was advised of his appellate rights, including that there was a one year time limit for filing a NOD.  

2.  On November 10, 2004, the Veteran submitted a statement (recorded as a NOD) challenging the ratings assigned for his bilateral ankle disability; the record does not include a valid withdrawal of his appeal in the matter.  


CONCLUSION OF LAW

A statement from the Veteran received by VA on November 10, 2004 was a timely NOD with the September 2004 rating decision that granted service connection and assigned 0 percent ratings, each, for the Veteran's ankle disabilities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.204, 20.300, 20.302 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction over appeals involving benefits under the laws administered by VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The appeal of an issue to the Board requires a timely filed NOD and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

Ordinarily, the NOD must be filed within one year from the date of mailing of the notice of the result of the initial review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  The NOD must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.  

A NOD may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such NOD.  If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a NOD may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301.  

On October 5, 2004, the RO mailed notification to the appellant of its September 2004 decision that (in pertinent part) granted service connection for a bilateral ankle disability, assigning a 0 percent rating for each ankle.  

On November 10, 2004, the RO received correspondence from the Veteran entitled "Notice of Disagreement" expressing disagreement with the ratings assigned for his ankles.  

In a December 16, 2004 Informal Conference Report (signed by a Decision Review Officer(DRO), and not co-signed by either the Veteran or his representative), it was noted that the Veteran cancelled his appeal regarding bilateral ankle evaluations (and was filing claims for increased ratings for the ankles).  That same day the RO received correspondence from the Veteran requesting a new VA examination as he felt a compensable rating was warranted for each ankle.  

On review of the record, the Board finds that the correspondence from the Veteran received on November 10, 2004 is clearly an adequate and timely NOD with the September 2004 rating decision in that it assigned 0 percent ratings for the ankles disabilies.  It expressly states disagreement with the ratings (as well as the effective date) assigned.  Significantly the November 10, 2004-received communication from the Veteran was acknowledged by the RO then as a notice of disagreement.

Regarding the December 2004 Informal Conference Report (which the RO appears to have considered a withdrawal of the Veteran's appeal regarding the ankles), under 38 C.F.R. § 20.204(c) a withdrawal must be in writing (by the Veteran/his representative) unless it is made on the record at a hearing.  The "Informal" report signed by the DRO does not constitute a hearing.   

Accordingly, the Board finds that the Veteran filed a timely NOD with respect to the September 2004 rating decision, thereby continuing his appeal, and ensuring his right to a SOC.  See 38 C.F.R. § 20.200.  



ORDER

The appeal to establish that the Veteran timely filed a NOD with the September 2004 rating decision in that it did not assign compensable ratings for his ankle disabilities (and that an appeal in the matter remains pending) is granted.  


REMAND

As the decision above recognizes as timely the Veteran's NOD of the September 2004 rating decision, that matter remains on appeal.  In addition, the NOD also raised the issue of entitlement to an earlier effective date for the grant of service connection for his bilateral ankle disability.  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a Substantive Appeal after the SOC is issued.  

Regarding service connection for a left shoulder disability, while the notice provision of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim; this includes providing a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims has held that this is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran alleges that his left shoulder disability is service related.  The evidence of record shows that the Veteran has a left shoulder disability.  Furthermore, the Veteran has established service connection for a right knee disability, and submitted a September 2007 private medical opinion relating his left shoulder disability to his June 2005 right knee surgery and the consequent altered gait and cane use due to the surgery.  The "low threshold" requirement under McLendon is met; an examination to secure a nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain for association with the claims file updated (since October 2009) records of any VA treatment the Veteran may have received for the disabilities at issue.  

2. Regarding the matters of the rating and the effective date for the Veteran's bilateral ankle disability, the RO should issue an appropriate SOC in the matters.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded opportunity to do so.  If he timely perfects an appeal in the matters, they should be returned to the Board.  

3. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left shoulder disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:  
(a) Please identify (by medical diagnosis) the Veteran's current left shoulder disability(ies).  

(b) As to each disability diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, please indicate whether such is at least as likely as not (a 50 percent or better probability) caused or aggravated by (increased in severity due to) the Veteran's service-connected right knee disability.  If the left shoulder disability(ies) is/are determined to have been aggravated by the service-connected right knee disability, the examiner should further opine regarding the degree of disability that is due to such aggravation.  

The examiner must explain the rationale for all opinions in detail.  

4. The RO should ensure that all development sought above is completed, to include any additional development found necessary (e.g., VA examination regarding the Veteran's bilateral ankles), and then readjudicate these claims.  If any benefit sought on appeal remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


